DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments and arguments received on September 29, 2021. Claims 1, 7, 10, 16 and 19 have been amended. Claims 8, 17 and 26 have been cancelled. Claims 1-7, 9-16, 18-25 and 27 are now pending. This is the eighth Office Action on the Merits. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an on-board unit of a first vehicle and on-board unit of a second vehicle interpreted per Fig. 11, [0031] and [0185] as a processor device with associated instructions executable by the processor stored in a non-transitory storage medium, and a radio frequency (RF) wireless communication interface.
MPEP § 2181, I. A. provides a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16, 18-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1, 10 and 19: Claims 1, 10 and 19 claim  
collecting during movement of the first vehicle over the service area: data representative of the signals of the one or more third party networks,
and
determining, based on the collected data, information about area traversed by the first vehicle during the movement;
and
new travel route information for vehicles operating over the service area.
There is confusion between the terms service area and [an? the?] area traversed by the first vehicle during the movement, and the metes and bounds of the areas are unclear. This  movement of the first vehicle over the service area (if only a single area is being claimed), or by missing the necessary step of differentiating the movement area traversed by the vehicle within the service area and the service area. Corrective action or clarification is required.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-12, 14-16, 19-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dave (US 20140067257 A1).
In regards to Claim 1, Dave discloses the following: 
1. A method of optimizing performance of one or more third party wireless networks over a service area using a plurality of vehicles configured for operation within a network of moving things, (at least Abstract, [0004]) the method comprising: 
receiving by an on-board unit of a first vehicle, (see at least Fig. 1, items 105, 135 and [0011]-[0019], see also Fig. 4 showing the embodiment of mobile device 404 implemented onboard a first vehicle) signals of one or more third party networks; (see at least [0032] “receiving a current wireless network signal strength for its current geographical location”)
collecting during movement of the first vehicle over the service area: (see at least claim 18, “…while the mobile device is traveling along the particular route”)
data representative of the signals of the one or more third party networks, (see at least [0032] “receiving a current wireless network signal strength for its current geographical location”)
wherein the data pertains to one or both of: 
characteristics of the signals, and (see at least [0032] “receiving a current wireless network signal strength for its current geographical location”)
communicative functions or operations performed using access to the one or more third party networks; (at least [0032] “the mobile device receives the wireless network signal strength (estimated bandwidth, quantity of dropped or re-requested packets, etc.) for its current geographical location and then sores a mapping between the current geographical location, the current wireless network signal strength rating, data, and time of day”)
and geographic location information corresponding to locations where the data representative of the signals is collected; (see at least [0032] “receiving a current wireless network signal strength for its current geographical location”)
processing the collected data representative of the signals, wherein the processing comprises: 
analyzing the collected data representative of the signals to determine one or more performance or quality related parameters for each of the one or more third party networks, (see at least [0032-0033) “the mobile device receives the wireless network signal strength (estimated bandwidth, quantity of dropped or re-requested packets, etc.) for its current geographical location and then sores a mapping between the current geographical location, the current wireless network signal strength rating, data, and time of day and further wherein the mobile device can wirelessly transmit the mappings to a remote server, the server can store these mapping in a database”) 
wherein: 
the analyzing is based on one or more predefined values or thresholds; (See at least [0029] “the geographical map visually distinguishes each geographical region on the map based on that region's wireless network signal strength. For example, a spectrum of colors, ranging from green through yellow to red, can indicate a spectrum of wireless network signal strengths, from strong (green) through medium (yellow) to weak (red).”, wherein it is considered inherent that there are thresholds between the colors of Dave.)
and the analyzing comprises: 
summarizing the collected data via one or more statistical descriptors, (see at least [0033] “For example, for a particular geographical location, the server can calculate average signal strengths for a particular time of day on a particular day of the week, such that each time of day for each particular day of the week can have a separate aggregated wireless network signal strength rating for the same particular geographical location.”) and 
Examiner Note: Statistical descriptors is interpreted in view of Applicant disclosure [0163] “a statistical descriptor may be as simple as the average speed of a vehicle”, therefore the calculating of averages of signal strengths is considered to be within the scope of the summarizing via one or more statistical descriptors, claimed.
determining, based on the collected data, information about area traversed by the first vehicle during the movement; (See at least [0029] “the geographical map visually distinguishes each geographical region on the map based on that region's wireless network signal strength. For example, a spectrum of colors, ranging from green through yellow to red, can indicate a spectrum of wireless network signal strengths, from strong (green) through medium (yellow) to weak (red).”, see also previous citations) and 
correlating the collected data representative of the signals with data from one or more sources other than the on-board unit of a first vehicle; (see at least [0033] “wherein the remote server can populate this database continuously with mappings of this kind received from multiple separate mobile devices at various different times and aggregates this data in order to calculate for each particular geographical location an estimated current wireless network signal strength for that particular geographical location”) and 
generating based on processing of the collected data representative of the signals and the corresponding geographic location information, new travel route information for vehicles operating over the service area. (in at least paragraphs [0026-0028], wherein a mobile device requests wireless network signal strength map data over a wireless network from a remote server and the vehicular navigation system can selected a vehicular travel route based on the wireless network signal strength along that route)
As best understood, the difference between the disclosures of Dave and the claimed subject matter is the method steps of Dave are not explicitly performed using only an on-board receiving and collecting steps of the method of claim 1 only, and then wirelessly transmits the mappings (i.e. data) stored in its local memory over a wireless network to a remote server, where the remote server can aggregate this data (see [0033]) performing the analyzing, summarizing, determining , correlating and generating steps claimed.  
However, at the time of filing, it would have been obvious to a person of ordinary skill to incorporate the remote server functionality of Dave into the mobile device of Dave, with predictable results, with the motivation of performing data aggregation independent of the remote server, and thereby becoming less dependent on the wireless transmission between them. The disclosures of Dave [0002]-[0003] describe that data transmission depends strongly on the strength of the wireless network signal as a mobile device travels farther and farther away from a wireless network signal transmitter/receiver, such as a cell phone tower or WiFi access point. It would clearly be within the capabilities of one of ordinary skill at the time of filing to modify the mobile device to perform said functionality independently when far away from a wireless network signal transmitter/receiver, with the motivation of network signal independence.
In regards to Claim 2, Dave discloses the following: 
2. The method according to claim 1, wherein the one or more third party networks comprise a wireless network that communicates using a cellular network radio interface protocol standard. (see at least [0019] “network interface for accessing wireless data network includes cellular telephone technology, advanced data network technology such as 3G, 4G, EDGE, WiFi, or other communication technologies and further RF transceivers to communicate”)
In regards to Claim 3, Dave discloses the following: 
3. The method according to claim 1, wherein the one or more third party networks comprise a wireless network that communicates using a commercial broadcast radio frequency interface protocol standard. (see at least [0019] “network interface for accessing wireless data network includes cellular telephone technology, advanced data network technology such as 3G, 4G, EDGE, WiFi, or other communication technologies and further RF transceivers to communicate”)
In regards to Claim 5, Dave discloses the following: 
5. The method according to claim 1, comprising provisioning one or more radio frequency receivers of the on-board unit of the first vehicle to operate on the one or more third party networks. (see at least [0019] “network interface for accessing wireless data network includes cellular telephone technology, advanced data network technology such as 3G, 4G, EDGE, WiFi, or other communication technologies and further RF transceivers to communicate”)
In regards to Claim 6, Dave discloses the following: 
6. The method according to claim 1, wherein the method further comprises: receiving, from an on-board unit of a second vehicle, data representative of the signals of the one or more third party networks and corresponding geographic location information collected by the second vehicle during movement of the second vehicle over the service area; and analyzing the data collected at the first vehicle and the second vehicle and the corresponding geographic location information to determine characteristics of wireless coverage of the one or more third party networks over the service area. (see at least [0027] “mobile device within vehicle” and [0032-0033] “the mobile device receives the wireless network signal strength (estimated bandwidth, quantity of dropped or re-requested packets, etc.) for its current geographical location and then sores a mapping between the current geographical location, the multiple separate mobile devices at various different times and aggregates this data in order to calculate for each particular geographical location an estimated current wireless network signal strength for that particular geographical location.”)
In regards to Claim 7, Dave discloses the following: 
7. (Currently amended) The method according to claim 1, wherein the on-board unit provides end-user wireless Internet access to occupants of the first vehicle. (see at least [0029] and [0032], WiFi access points represent the wireless network signal transmitters/receivers and the mobile device receives the network strength.)
In regards to Claims 10-12 and 14-16: Claims 10-12 and 14-16 are the non-transitory computer readable medium with a computer program having at least one code section, that when executed by one or more processors, performs the method of claims 1-3 and 5-7, respectively, and are therefore rejected per claims 1-3 and 5-7, above.
In regards to Claims 19-21 and 23-25: Claims 19-21 and 23-25 are the systems performing the methods of claims 1-3 and 5-7, respectively, and are therefore rejected per claims 1-3 and 5-7, above.
Regarding Claims 10 and 19, the limitations of Claims 10 and 19 are substantially the same as Claim 1, differing only in that Claim 10 is directed to a non-transitory computer readable medium with a computer program having at least one code section, that when executed by one or more processors, performs the method of Claim 1, and Claim 19 is directed to a system which operates according to the method of Claim 1. The differing limitations are .
Claims 4, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of Meuleau (US 20150345966 A1). 
In regards to claim 4, Dave does not explicitly disclose the following, which is taught by Meuleau:
4. The method according to claim 1, wherein the first vehicle is an autonomously navigated vehicle for operation on public roads. (Abstract “A method and apparatus for autonomous vehicle lane routing and navigation are provided. Autonomous vehicle lane routing and navigation may include identifying vehicle transportation network information including road segment information and lane information, wherein the road segment information for at least one road segment from the plurality of road segments.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Meuleau in to the invention of Dave to include autonomously vehicles to accommodate various modes of travel, and thus increasing a target population for marketing.
In regards to claim 13: Claim 13 is the non-transitory computer-readable medium performing the method of claim 4, and is therefore rejected per claim 4, above. 
In regards to claim 22: Claim 22 is the system performing the method of claim 4, and is therefore rejected per claim 4, above.
Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of Mancuso (US 20160143028 A1).  
In regards to claim 9, Dave does not explicitly disclose the following, which is taught by Mancuso:
9. The method according to claim 1, wherein the method further comprises: transmitting results of the analysis for a particular third party network of the one or more third party networks to a cloud-based system, the cloud-based system generating one or more web pages representative of wireless service coverage of the particular third party network. (see at least [0028-0029], wherein the admin is able to access a web portal to manage configuration settings and wherein the functionality of the mobile broadband configuration server is coupled to a cloud system, and further elaborations at [0049] and [0061]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Mancuso in to the invention of Dave in order to ensure authorized users safely access the mobile wireless access point.       
In regards to claim 18: Claim 18 is the non-transitory computer-readable medium performing the method of claim 9, and is therefore rejected per claim 9, above. 
In regards to claim 27: Claim 27 is the system performing the method of claim 9, and is therefore rejected per claim 9, above.
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) have been fully considered, and are persuasive. The previously outlined rejections based on 35 U.S.C. § 112(b) have been withdrawn. However Applicant should note the newly introduced 35 U.S.C. § 112(b) rejection outlined above, in view of Applicant amendments. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 102 have been fully considered, but are not persuasive in view of the newly outlined 35 U.S.C. § 103 rejection detailed above, necessitated by amendment. There does not appear to be substantive arguments in view of the prior cited art as previously applied, and therefore no further arguments are addressed here. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).


Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

December 1, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669